11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Scott Walker,                                * From the 342nd District
                                               Court of Tarrant County,
                                               Trial Court No. 342-257089-11.

Vs. No. 11-13-00042-CV                       * February 27, 2015

Citibank, N.A.,                              * Opinion by McCall
                                               (Panel consists of: Wright, C.J.,
                                               Bailey, J., and McCall,
                                               sitting by assignment)
                                               (Willson, J., not participating)


      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Scott Walker.